The present application is being examined under the First Inventor to File Provisions of the AIA 
OFFICE ACTION
Specification
1.	The specification is objected to because of a minor informality:
Page 1, above BACKGROUND, replaced paragraph [0001] with the following paragraph:
-- [0001] 	This application is a continuation of U.S. Patent Application Serial No. 16/712,210 filed on December 12, 2019, now U.S. Patent 11,088,166 issued August 10, 2021, which in turn claims priority to German Application 1020, filed on 25 February 2019, the disclosure of which is expressly incorporated by reference herein in its entirety. 	--
Claim Rejections – 35 U.S.C. §102
Note:	In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102(a)(1) that form the basis for the rejections under this section made in this Office action:
NOVELTY; PRIOR ART - A person shall be entitled to a patent unless
(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
This rejection under 35 U.S.C. §102(a)(1) might be overcome by:
(a) The exception under 35 U.S.C. §102 (b)(1)(A):
To overcome this rejection under 35 U.S.C. §102(a)(1) by a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application, and is therefore not prior art under 35 U.S.C. §102 (a)(1);
(b) The exception under 35 U.S.C. §102 (b)(1)(B): By providing evidence of a prior public disclosure via an affidavit or declaration under 37 CFR 1.130(b).  Applicant is reminded that failure to fully reply to this requirement for information will result in a holding of abandonment.
3.	Claims 1-9, 11 and 13-20 are rejected under 35 U.S.C. §102(a)(1) as being anticipated by U.S. Patent No. 10,008,662 to You et al (hereinafter You). 
In re claim 1, You discloses an integrated chip, comprising:
- a lower interconnect 104 disposed within a dielectric structure 106 disposed over a substrate [Fig. 43];
- a memory device comprising a data storage structure 102 disposed between a bottom electrode 110 and a top electrode 120, wherein the bottom electrode 110 is electrically coupled to the lower interconnect 104 [Figs. 8-10 & ¶0016]; and
- a sidewall spacer 124 comprising an interior sidewall that continuously extends from along outermost sidewall of the top electrode 120 to below an outermost sidewall of the bottom electrode 110 [Fig. 9]124a-b comprises an outermost sidewall that extends from a bottom surface of sidewall spacer 124 to above a top of the bottom electrode 120 [Figs. 10-11 & col. 9].

    PNG
    media_image1.png
    261
    407
    media_image1.png
    Greyscale
	
    PNG
    media_image2.png
    161
    274
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    265
    340
    media_image3.png
    Greyscale
 
Application(Fig.1) vs You et al (US Pat. 10,008,662)Fig.1B & Peng et al (US Pat. 10,644,231)Fig.8 
In re claim 2, You discloses an etch stop layer (i.e., capping layer 128, Fig. 10 & col. 4, ln.51) laterally contacting both the sidewall spacer 124a-b and the outermost sidewall of the top electrode 120.
In re claim 3, You discloses an etch stop layer 128 disposed on the sidewall spacer 124, wherein the etch stop layer 128 has outer surfaces facing away from the memory device and intersects at a corner that is directly over the sidewall spacer 124 [Fig. 10].
In re claim 4, You discloses the interior sidewall of the sidewall spacer 124 facing the memory device and extending between the bottom surface of sidewall spacer 124 and a top of sidewall spacer [Fig. 9].
In re claim 5, You discloses an etch stop layer 128 disposed on the sidewall spacer 124, wherein the etch stop layer 128 and the top electrode 120 have uppermost surfaces that are substantially co-planar [Fig10]
In re claim 6, You discloses an etch stop layer 128 disposed on the sidewall spacer 124, wherein the etch stop layer 128 has a horizontally extending surface directly over the sidewall spacer 124 and a vertically extending surface protruding outward from a top of the horizontally extending surface [Fig. 10].
In re claim 7, You discloses an etch stop layer 128 disposed on the sidewall spacer 124 and comprising a horizontally extending surface directly over the sidewall spacer, the horizontally extending surface coupled between an underlying vertically extending surface of the etch stop layer 128 and an overlying vertically extending surface of the etch stop layer [Fig. 10].
In re claim 8, You discloses an integrated chip, comprising:
- a lower interconnect 104 disposed within a lower inter-level dielectric (ILD) layer 106 over a substrate;
- a lower insulating structure 108 disposed over the lower ILD layer [Figs. 4-5 & col. 7, ln.42];
- a memory device comprising a data storage structure 102 disposed between a bottom electrode 110 and a top electrode 120, wherein the bottom electrode 110 is arranged on the lower interconnect 104 and extends through the lower insulating structure 108 [Figs. 1A-B];
- a sidewall spacer 124 continuously extending from along an outermost sidewall of the data storage structure 102 to below an outermost sidewall of the bottom electrode 110 [Fig. 9]; and
- an etch stop layer (i.e., capping layer 128, in Fig. 11 & col. 9, lns.42-50) disposed over the sidewall spacer 124a-b and comprising a horizontally extending surface that is below a top of the etch stop layer 128 and that is directly over the sidewall spacer 124.
In re claim 9, You discloses an upper ILD layer 130 laterally surrounding the etch stop layer 128 [Fig. 12], wherein an imaginary vertical line that is perpendicular to an upper surface of the bottom electrode 110 vertically extends through the sidewall spacer 124, the etch stop layer 128, and upper ILD layer 108.
In re claim 11, You discloses the etch stop layer 128 continuously extends from along an outermost sidewall of the top electrode 120 to below the outermost sidewall of the bottom electrode 110 [Fig. 11].
In re claim 13, You discloses the etch stop layer 128 having a first thickness and sidewall spacer 124a-b having a second thickness that is greater than the first thickness [Fig. 11].
In re claim 14, You discloses an integrated chip, comprising:
- a lower interconnect 104 disposed within a lower inter-level dielectric (ILD) layer 106 over a substrate;
- a lower insulating structure 108 arranged over the lower ILD layer 106 [Figs. 4-5 & col. 7, ln.42];
- a bottom electrode 110 electrically coupled to the lower interconnect 104 and extending through the lower insulating structure 108 [Fig. 6 & col. 7, ln.65];
- a data storage structure (i.e., MTJ 112, Figs. 1A-B & col. 3) disposed on the bottom electrode 110;
- a top electrode 120 disposed on the data storage structure MTJ 112 [col. 8, lns.28-38];
- a sidewall spacer 124 continuously extending along sidewalls of the data storage structure 112, the bottom electrode 110, and the lower insulating structure 108 [Fig. 9 & col. 9];
- an etch stop layer (i.e., capping layer 128, in Fig. 10 & col. 9, lns.42-50) continuously extending along an outer sidewall of the sidewall spacer 124;
- an upper ILD layer 130 surrounding the etch stop layer 128 [Fig. 12 & col. 9, ln.57]; and
- an upper interconnect 134 continuously extending from over the top electrode 120 to within the upper ILD layer 130 and along one or more sidewalls the etch stop layer 128 [Figs. 13-14 & col. 10, ln.45].
In re claim 15, You discloses the upper interconnect 134 comprising a horizontally extending surface over the sidewall spacer 124 and a sidewall extending outward from the horizontally extending surface at a location that is directly over the sidewall spacer 124 [Fig. 14B].
In re claim 16, You discloses the etch stop layer 128 separating a sidewall of the upper interconnect 134 from a sidewall of the top electrode 120 [Fig. 14B & col. 10].
In re claim 17, You discloses the etch stop layer 128 being directly between the upper interconnect 134 and the sidewall spacer 124 [Fig. 14B & col. 10].
In re claim 18, You discloses the etch stop layer 128 having an outer sidewall facing away from the top electrode 120 [Fig. 12], and the outer sidewall of the etch stop layer 128 contacting upper interconnect 134 and the upper ILD layer 130 [Fig. 14B].
In re claim 19, You discloses the etch stop layer 128 and the upper ILD layer 130 having uppermost surfaces that are substantially co-planar [Fig. 14B & col. 10].
In re claim 20, You discloses the etch stop layer 128 having an uppermost surface that is coupled to a sidewall that is completely confined above the sidewall spacer 124 [Fig. 12].
Claim Rejections – 35 U.S.C. §103
4.	The following is a quotation of 35 U.S.C. §103(a) which forms the basis for all obviousness rejections set forth in this Office Action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious before the effective filing date of the claimed invention to a person having skills in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
5.	Claim 10 and 12 are rejected under 35 U.S.C. §103(a) as being unpatentable over You et al (U.S. Patent 10,008,662). 
In re claim 10, You suggests the etch stop layer 128 being TEOS [col. 9, ln.51], but not aluminum oxide.
It would have been obvious to a person having skills in the art to have modified the etch stop layer of You by utilizing aluminum oxide.  Since this is merely an alternative layer material, it has been held that substituting one known material for another involves routine skill in the integrated chip art. See MPEP 2144.06 and In re Leshin, 125 SUPQ 416.
In re claim 12, You does not disclose the etch stop layer 128 having a thickness that is in a range of between approximately 10 angstroms (Å) and approximately 100 Å.
It would have been obvious to a person having skills in the art to have modified the etch stop layer of You by utilizing the claimed layer thickness “between approximately 10 Å and approximately 100 Å.” Since this is merely a layer thickness that may be desired for a given application, it has been held that modifying the layer of an integrated chip art involves routing skill in the art. See MPEP 2144.04 and In re Rose, 105 USPQ 237 (CCPA 1955).
Contact Information
6.	To inquire about this communication, contact Examiner Calvin Lee at (571) 272-1896 Mon-Fri 9AM-5PM.  If attempt to call Examiner (calvin.lee1@uspto.gov) by phone is unsuccessful, the Examiner’s Supervisor, Kenneth Parker, can be reached at (571) 272-2298.  To ask questions about the status of this application, contact Customer Service at (571) 272-1000.  The organization fax number is (571) 273-8300.
	Status information for published application may be obtained from either Private or Public PAIR (Patent Application Information Retrieval) system at http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197.
September 15, 2022										    /Calvin Lee/
    PNG
    media_image4.png
    7
    666
    media_image4.png
    Greyscale
Date									 Primary Patent Examiner, A.U.2815